When the People rested, there was not a prima facie case against the defendant. Evidence was admitted that was clearly incompetent, and the motion to dismiss should have been granted. The defendant’s version of the occurrence was not substantiated by testimony which it seems he might have been able to produce. On consideration of the whole case, we think that justice requires a new trial, which is hereby ordered, pursuant to the provisions of section 527 of the Code of Criminal Procedure, and section 40, chapter 659, Laws of 1910. Judgment of conviction of the Com-t of Special Sessions reversed, and new trial ordered. Jenks, P. J., Carr and Stapleton, JJ., concurred; Burr and Rich, JJ., voted for affirmance.